Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 01/06/2022. As directed by the amendment: Claims 1, 4-13, 15-16 are amended and claims 2-3, 14 and 17 are canceled and new claims 18-19 are added. Thus, claims 1, 4-13, 15-16 and 18-19 are presently under consideration in this application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sigler et al (20090255908) in views of Morita et al (2015/0136742).

	For claim 1, Sigler teaches a resistance spot welding electrode for dissimilar welded lap joints in crash-relevant structural components of the automotive industry made of high-strength materials (abstract) (fig.1A and 5), wherein the resistance spot welding electrode includes a cap (the bottom part of element 10 in the figure 1) configured during welding to be in contact with materials to be welded together (14 and 16 as shown in fig.1A) (par.8, lines 3-15), that cap has a non-axially symmetrical contact area (the contact area where the bottom of the electrode and workpiece makes contact as defined in the figure 5) in order to achieve a weld nugget (26 as shown in fig.1B) between the materials (14 and 16 as shown in fig.1B) (par.28, lines 1-10 and 29, lines 1-8). 
	Sigler fails to teach with a weld nugget an essentially similar non-axially symmetrical shape.
	Morita teaches, similar welding electrode with nugget, a weld nugget (N as shown in fig.7) an essentially similar non-axially symmetrical shape (par.146, lines 1-5).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the nugget in the Sigler to include non-axially symmetrical shape, as suggested and taught by Morita, for the purpose allowing a stable amount of current to flow even when it is continuously used. In addition, it is possible to provide a resistance welding device which can stably join plates even when it is continuously used (Morita, par.36).



    PNG
    media_image1.png
    405
    627
    media_image1.png
    Greyscale


 	For claim 4, Sigler, in view of Morita, further teaches wherein the non-axially symmetrical contact area (the contact area where the bottom of the electrode and workpiece makes contact as defined in the figure 5) has at least one web portion (the shape or symbols portion of letter “M” as shown in fig.5) extending at angle to a longitudinal of the contact area and having a width dimension (the width of letter “M” as shown in fig.5) in a first direction and a length dimension in a second direction (the length of letter “M” as shown in fig.5) that is substantially perpendicular to the first direction (the top part of letter “M” is perpendicular to the length of letter “M” as shown in fig.5) (par.8, lines 5-15 and par.28, lines 1-5). 
For claim 5, Sigler, in view of Morita, further teaches all the limitation as previously set forth and further teaches that  wherein a ratio of the length dimension to the width dimension of the web portion of the contact area (fig.5 shows the dimension length and width of the web portion or shape)(par.8, lines 5-15) except for is bigger than 2.0, but smaller than 6.0. 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the dimensions web portion in the Sigler to include that ratio is bigger than 2.0, but smaller than 6.0, as matter of routine optimization since applicant appears to have placed no criticality on the claimed range (see pp.(18) indicating the range “may” be within the claimed range) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,  (MPEP 2144.05).​ Furthermore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a web width, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of Sigler for the purpose of forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet · 	For claim 6, Sigler, in view of Morita,  further teaches all the limitation as previously set forth and further teaches that  wherein the web portion is oriented at angle to the longitudinal direction of the contact area (see the shape of “GM” has angle as shown in fig.5) (par.8, lines 5-15) except for angle is 75-90.degree. to the longitudinal direction. 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the angle web portion in the Sigler to include that angle is 75-90.degree. to the longitudinal direction, as matter of routine optimization since applicant appears to have placed no criticality on the claimed range (see pp.(18) indicating the range “may” be within the claimed range) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,  (MPEP 2144.05).​ Furthermore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a web width, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of Sigler for the purpose of forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet ·

 	For claim 7, Sigler, in view of Morita, further teaches wherein the non-axially symmetrical contact area has a modified or unmodified (par.8, Sigler teaches of having different types of shapes that can includes C, T, L or S) (fig.5-7).  	Sigler discloses the claimed invention except for  C, T, L or S shape.  However, the Sigler reference provides a teaching where other alphanumeric letter can be produced (see paragraph 28 line 1-5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include C, T, L or S shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of Sigler for the purpose of forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet ·
 	For claim 8, Sigler, in view of Morita, further teaches wherein the non-axially symmetrical contact area has a modified or unmodified (par.8, Sigler teaches of having different types of shapes) (fig.5-7). 
 	Sigler discloses the claimed invention except for  crescent, clamp or bracket shape.  However, the Sigler reference does provide a teaching where other geometric shape can be produced (see paragraph 28 line 1-5).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include crescent, clamp or bracket shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of Sigler for the purpose of forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet.

	For claim 9, Sigler, in view of Morita, further teaches wherein the non-axially symmetrical contact area (the contact area where the bottom of the electrode and workpiece makes contact as defined in the figure 5) has at least one web portion (the shape or symbols portion of letter “M” as shown in fig.5) extending at angle to a longitudinal of the contact area and having a width dimension (the width of letter “M” as shown in fig.5) in a first direction and a length dimension in a second direction (the length of letter “M” as shown in fig.5) that is substantially perpendicular to the first direction (the top part of letter “M” is perpendicular to the length of letter “M” as shown in fig.5) and a substantially circular portion (the circular around “GM” as shown in fig.5) (par.8, lines 5-15 and par.28, lines 1-5).
 	For claim 10, Sigler, in view of Morita, further teaches wherein the non-axially symmetrical contact area has a modified or unmodified (par.8, Sigler teaches of having different types of shapes) (fig.5-7). 
 	Sigler discloses the claimed invention except for  W or H shape.  However, the Sigler reference provides a teaching where other alphanumeric letter can be produced (see paragraph 28 line 1-5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include W or H shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of Sigler for the purpose of forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet.
For claim 15, Sigler, in view of Morita, teaches all the limitation as previously set forth and further teaches that  wherein the non-axially symmetrical contact area has a web width  (fig.5 shows the dimension length and width of the web portion or shape)(par.8, lines 5-15 and par.28, lines 1-5) except for  width not smaller than 1.5 mm and not greater than 5.0 mm. 
 Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the web portion in the Sigler to include that width not smaller than 1.5 mm and not greater than 5.0 mm, as matter of routine optimization since applicant appears to have placed no criticality on the claimed range (see pp.(18) indicating the range “may” be within the claimed range) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,  (MPEP 2144.05).​ Furthermore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a web width, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of Sigler for the purpose of forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet · 	For claim 16, Sigler, in view of Morita, teaches all the limitation as previously set forth and further teaches that  a ratio of the length dimension to the width dimension of the web portion of the contact area (fig.5 shows the dimension length and width of the web portion or shape)(par.8, lines 5-15) except for is bigger than 2.5, but smaller than 6.0. 
 Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the dimensions web portion in the Sigler to include that ratio is bigger than 2.5, but smaller than 6.0, as matter of routine optimization since applicant appears to have placed no criticality on the claimed range (see pp.(18) indicating the range “may” be within the claimed range) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,  (MPEP 2144.05).​ Furthermore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a web width, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of Sigler for the purpose of forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet.

 	For claim 18, Sigler, in view of Morita, further teaches further comprising at least one shank portion (the extension of either side of letter “M” as shown in fig.5) extending from the web portion (GM as shown in fig.5) in a direction parallel to or at an angle to the longitudinal direction (the either side of letter “M” are parallel to each other), where the direction in which the shank portion extends is different from the direction in which the web portion extends (par.8, lines 5-15).	 	 
 		
 	Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sigler et al (20090255908) in views of Yang et al (10010966) and Morita et al (2015/0136742).
 	For claim 11, Sigler in view of Morita teaches all the limitations of claim 1, as discussed above, and Sigler further teaches a method of welding with a resistance spot welding electrode (abstract, lines 1-3) including: providing an electrode (10 as shown in fig.1a) according to claim 1; positioning the contact area of electrode (the bottom surface of element 10 in figure 1A) in contact with structure components (14 and 16 as shown in fig.1a) to be welded together (see in fig.1b) (abstract, lines 1-5). 
Sigler fails to teach wherein the structural components comprises dissimilar materials and welding the materials together. 
Yang teaches, similar spot welding, wherein the structural components comprises dissimilar materials and welding the materials together (abstract, lines 1-5).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the materials in the Sigler to include dissimilar materials, as suggested and taught by Yang, for the purpose providing structure that has a positive effect on the strength and integrity of the weld joint and to help the molten aluminum alloy weld pool solidify into the weld joint in a more desirable way (Yang, col.3, lines 54-56).

 	For claim 12, Sigler, in view of Yang and Morita, further teaches that wherein the materials are carbon steel or stainless steel with a yield strength greater than 400MP or aluminum alloys (aluminum alloys, abstract, lines 3-5). 	For claim 13, Sigler in view of Yang and Morita, further teaches that wherein the welded materials form a crash-relevant part for automobiles (abstract, lines 1-3). 

 	For claim 19, Sigler, in view of Yang and Morita, further teaches wherein the contact area has at least one web portion extending at an angle to a longitudinal axis of the contact area and at least one shank portion extending from the web portion in a direction parallel to or at an angle to the longitudinal direction (par.8, lines 5-15 and par.28, lines 1-5) (see the shape of element “GM” as shown in fig.5), where the direction in which the at least one shank portion extends is different from the direction in which the at least one web portion extends (par.8, lines 5-15 and par.28, lines 1-5) (see the shape of element “GM” as shown in fig.5), and the contact area is positioned with respect to the structural components to be welded (14 and 16 as shown in fig.1a) such that the at least one shank portion is essentially parallel with a longest dimension of the structural components to be welded and is positioned close to an edge of the structural components (par.8, lines 5-15 and par.28, lines 1-5)

Response to Arguments/Amendments/
Applicant’s arguments with respect to claim(s) 1, 4-13, 15-16 and 18-19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“cap has a non-axially symmetrical contact area in order to achieve a weld nugget an essentially similar non-axially symmetrical shape” in claims 1 and 11, has been considered but is moot, because the examiner applied new art, Morita et al (2015/0136742) and Yang et al (10010966), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/            Examiner, Art Unit 3761                                                                                                                                                                                            
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761